Citation Nr: 1342746	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss and for tinnitus. 

In January 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.

The Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted because he was exposed to combat noise during his active service in Vietnam and has reportedly had bilateral hearing loss and tinnitus since service.  Service connection for posttraumatic stress disorder (PTSD), based on combat events, has been granted and in-service acoustic trauma is thus conceded.  

The Veteran underwent VA examination in April 2006, at which time the examiner opined that it was less than likely that the Veteran's hearing loss was the result of his military service.  The examiner noted that the Veteran's induction and separation physicals showed hearing thresholds within normal limits in the low to mid frequencies, and that the mild elevation in thresholds at 4000 Hertz did not meet the criteria for disability under VA regulations.  The examiner also opined that it was less than likely that the Veteran's tinnitus was the result of his military service, and noted that although the Veteran reported that his tinnitus had been present for the past for years, he could not pinpoint the onset to any specific incident in service.

However, at the time of the Board's January 2012 remand, it noted that prior to November 1967; audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  If a set of auditory threshold values were measured at that time under the old standard, then failure to add the conversion factor to convert these findings to the new standard could result in an error in determining the extent of any hearing loss.  In most cases, this error, basically, underestimates the extent of any hearing loss. 

The Board determined that the Veteran's May 1966 pre-induction examination audiometry findings required conversion, and the examiner's prior characterization of the Veteran's hearing acuity in service may not be accurate as it was not clear that the examiner performed the conversion.  The Board also determined that the rationale rendered by the VA examiner in April 2006 was inadequate, as the examiner did not explain what the finding that the Veteran did not have hearing loss at induction and at separation from service has to do with whether his current hearing loss disability is related to service.  In addition, the Board noted that the examiner did not acknowledge the Veteran's competency to report exposure to noise in service and that he has had hearing loss and ringing in his ears since then.  

Thus, the Board found that a remand was in order to obtain a supplemental opinion.  The VA examiner was advised as to the Veteran's competency to report lay-observable events (exposure to mortar fire and small arms fire in service) and on the presence of symptoms (hearing loss and ringing in the ears), and was asked to render an opinion, with supporting rationale, as to whether his bilateral hearing loss and/or tinnitus may be related to noise exposure in service.  The VA examiner was asked to render the etiological opinions requested after she/he converted the Veteran's May 1966 audiological findings.

Another examiner submitted an addendum opinion in September 2012, at which time she provided negative etiological opinions.  She reported that the Veteran had no change in hearing during his period of service, and that literature supported the conclusion that noise-induced hearing loss occurs immediately and does not have a delayed onset.  She reported that there was no reference to tinnitus in the Veteran's service treatment records.  She also noted that the Veteran denied hearing problems on a VA Agent Orange Registry examination in 2005.  She commented that the Veteran's in-service audiometry findings were so similar that it was likely that the same calibration was used, and that the current standards were not adopted until 1969.

In a September 2013 brief, the Veteran's representative argued that the examiner did not convert the Veteran's May 1966 audiometry findings, as was directed by the Board in its April 2012 remand; and requested that the Veteran be afforded a new VA examination.  The Board finds that while a new examination is not required, as the current level of hearing acuity is not at issue in the present appeal; a supplemental opinion is warranted.  On remand, a VA examiner must convert the Veteran's May 1966 audiometry findings to the current standards, in place since 1967, not 1969, and offer adequate etiological opinions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder, including a copy of this remand, to an appropriate examiner for a supplemental opinion.  Request that the examiner review the claims folder, to include the private and VA audiological data contained therein, and specifically note that such review has been accomplished. 

a. The examiner should be made aware of the Veteran's description of noise exposure before, during, and after service, and should be advised as to his competency to report lay-observable events (i.e., exposure to excessive noise) and on the presence of symptoms (i.e., hearing loss and ringing in the ears). 

b. The examiner should also be made aware that VA laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection and that where there is no evidence of a veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between a veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

c. The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current bilateral hearing loss and/or tinnitus had its onset in service or is causally related to excessive noise exposure in service.  

The examiner should also provide additional commentary regarding the Veteran's reports of in-service noise exposure, hearing loss, and tinnitus, as well any shift in bilateral hearing acuity during service.  The VA examiner should indicate that she/he has reached this conclusion after converting the recorded May 1966 audiological findings using those standards set by the ISO-ANSI since November 1, 1967.

d. The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

e. If the requested opinions cannot be provided without an examination, then such examination should be scheduled for the Veteran and the examiner should be asked to render the requested medical opinion(s) noted above.

2.  Once the above-requested development has been completed, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


